Name: Council Regulation (EEC) No 3879/86 of 18 December 1986 amending Regulation (EEC) No 2315/86, amending Annex VI of Regulation (EEC) No 3796/81 on the common organization of the market in fishery products
 Type: Regulation
 Subject Matter: tariff policy;  transport policy;  fisheries;  agricultural policy
 Date Published: nan

 20 . 12. 86 Official Journal of the European Communities No L 361 /5 COUNCIL REGULATION (EEC) No 3879/86 of 18 December 1986 amending Regulation (EEC) No 2315/86, amending Annex IV of Regulation (EEC) No 3796/81 on the common organization of the market in fishery products HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2315/86 is hereby amended as follows : 1 . The single paragraph becomes paragraph "1 ; 2. The following paragraph 2 is added : '2. However, the customs duties resulting from the application of paragraph 1 shall not apply to products falling under Common , Customs Tariff subheadings 03.01 A I c), 03.01 Aid) and 03.01 A IV b) for which proof is provided that they were on their way to the Community when this Regulation enters into force. Those concerned shall satisfy the competent customs authorities that the condition in the first subparagraph has been met, by producing all customs documents and road, rail or sea transport documents.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 28 July 1986. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 2315/86 (2), and in particular Article 30 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2315/86 amended Annex IV to Regulation (EEC) No 3796/81 , to repeal the exemp ­ tion from autonomous customs duties to be applied to imports of certain freshwater fish ; Whereas, in order to avoid prejudice to the economic operators concerned, goods on their way to the Commu ­ nity on 28 July 1986 when Regulation (EEC) No 2315/86 entered into force, should not be covered by the autono ­ mous customs duties resulting from that amendment, This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1986. For the Council The President M. JOPLING (') OJ No L 379, 31 . 12. 1981 , p. 1 . O OJ No L 202, 25. 7. 1986, p. 1 .